UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-7644


LARRY W. SCOTT, JR.,

                  Plaintiff - Appellant,

          v.

MAJOR JONES; LIEUTENANT CLAWSON; LIEUTENANT MURANT, or
Marant; OFFICER GREENE; OFFICER ANDERSON; OFFICER HOPKINS,
or Hodges; OFFICER JEFFCOAT; JOHN AND JANE DOES; DR. CHERI,

                  Defendants – Appellees,

          and

OFFICER HODGES,

                  Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(5:13-cv-02870-DCN)


Submitted:   April 16, 2015                  Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry W. Scott, Jr., Appellant Pro Se.    Justin Tyler Bagwell,
William Henry Davidson, II, DAVIDSON & LINDEMANN, PA, Columbia,
South Carolina; James E. Parham, Jr., Irmo, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Larry W. Scott, Jr., seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                            We

have    reviewed      the    record    and       find     no     reversible     error.

Accordingly,    we    deny   leave    to       proceed    in   forma   pauperis    and

dismiss the appeal for the reasons stated by the district court.

Scott v. Jones, No. 5:13-cv-02870-DCN (D.S.C. Sept. 25, 2014).

We   dispense   with    oral   argument         because    the    facts   and    legal

contentions     are   adequately      presented      in    the    materials     before

this court and argument would not aid the decisional process.



                                                                          DISMISSED




                                           3